Citation Nr: 1450311	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include an adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular disease, to include hypertension, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to March 1971, that includes service in the Republic of Vietnam.  His awards and decorations include a Combat Infantryman Badge (CIB).

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2010, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a February 2011 decision, the Board granted the Veteran's claim for service connection for trench foot and denied his claim for service connection for Grave's Disease, to include an overactive thyroid and radiation treatment.  At that time, the Board remanded his claims for service connection for psychiatric and cardiovascular disorders to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The Veteran's current psychiatric disorder, diagnosed as an anxiety disorder, not otherwise specified (NOS) and depressive disorder, had its onset during active service.

2.  The Veteran's current essential hypertension did not have its onset in service, nor is it otherwise related to a disease or injury during his military service, and essential hypertension was not shown to be compensably disabling within one year of separation from active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder are met.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for a cardiovascular disease, including hypertension, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

In an October 2008 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the undersigned outlined the issues on appeal, asked questions aimed at discerning whether there was additional evidence that could substantiate the claims, and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  As a result of testimony offered during the hearing, the Board determined that additional VA examinations were warranted that led to the February 2011 remand.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional VA treatment records, relevant to the service connection claims on appeal.

The Veteran underwent VA examinations regarding his psychiatric claim in December 2008 and December 2009, and the examination reports are of record.

In February 2011, the Board remanded the Veteran's claims to afford him VA psychiatric and cardiovascular examinations, that were scheduled in March and April 2011.

The March and April 2011 VA examination reports are adequate, because the examiners reviewed the accurate history, provided clinical findings and diagnoses, and offered definitive opinions with rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The March 2011 VA mental disorders examination report cures the deficiencies in the December 2008 and December 2009 VA examination reports.


II. Factual Background and Legal Analysis

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arteriosclerosis and cardio-vascular renal disease, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  

Service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id. 

Ischemic heart disease includes acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202, 53216 (August 31, 2010).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although a lay person is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, lay persons are not competent to provide evidence as to more complex medical questions such as the origin of psychiatric and cardiac pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Psychiatric Disorder

The Veteran asserts that he has PTSD related to stressful experiences during combat in Vietnam.  He also claims to have some symptoms of anxiety and depression related to his active duty there.  

Service connection for PTSD requires, among other things, medical evidence diagnosing that condition.  38 C.F.R. § 3.304(f).

Service treatment records do not discuss treatment for a psychiatric disorder.  The Veteran's service records show that his awards and decorations include a CIB.  He is recognized as having engaged in combat in Vietnam.

The post service evidence includes private treatment records from D.B., M.D., an endocrinologist, dated from July 2003 to February 2007.  These reflect the Veteran's complaints of memory loss, confusion, nervousness, depression, insomnia, and sleep problems.  In October 2006, it was noted that the Veteran's emotional or psychiatric symptoms might have been related to his age.

VA medical records, dated from September to November 2008, indicate that the Veteran presented with symptoms of severe anger.  He had troublesome memories related to his service in Vietnam and constant fear in Vietnam, for which he self-medicated with alcohol.  The diagnoses included alcohol dependence, an alcohol-induced mood disorder, and an adjustment disorder with depressed mood.  Although PTSD was not diagnosed, in October 2008, a clinician recommended antidepressant medication and counseling through group therapy for combat stress and residential group therapy.

In December 2008, the Veteran underwent VA examination for PTSD.  He reported being in fear on several occasions and excessive drinking during active duty in Vietnam.  The VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, and instead diagnosed alcohol dependence and an adjustment disorder with depressed mood.

During a December 2009 VA mental disorders examination, the examiner noted that the Veteran described being very angry and agitated over the way he felt he was treated since his return to the United States from Vietnam and, particularly, over being denied service-connected benefits.  The Veteran reported that the only symptom he had was a desire to drink daily, but said he was sober for three weeks.  The examiner noted that the Veteran did not take any psychiatric medication.

Further, the Veteran complained of suicidal thoughts but did not report depression.  He indicated that he felt much better in general once he began taking Synthroid.  The examiner observed that an alcohol-use screening conducted at the time was positive.

The examiner diagnosed alcohol dependence.  According to the examiner, the adjustment disorder with depressed mood resolved with treatment of hypothyroidism.

During his September 2010 Board hearing, the Veteran and his wife reported that he experienced symptoms of anxiety and depression since his return from Vietnam.  He believed that he had PTSD and reported symptoms such as poor sleep, moodiness, suicidal thoughts, nightmares, flashbacks, anger, and lack of trust.  The Veteran's wife, in an October 2008 statement, indicated that he displayed psychiatric symptoms such as an easy startle response, lack of trust, and alcohol abuse, as a result of his active duty in Vietnam.

The March 2011 VA mental disorders examination report indicates that the Veteran was both anxious and agitated during the exam.  He reported that he always felt anxious and had additional anxiety over his wife's uncertain medical condition.  He complained of sleep difficulty and "weird" dreams, but did not describe actual nightmares.  He denied panic attacks but vaguely referred to how his anxiety or agitation "jacks back up" whenever he was involved in a VA exam, such as the current one.  He denied suicidal or homicidal thoughts.  

The examiner commented as to the notation in the December 2008 VA examination report of the Veteran's description of combat experiences as particularly traumatic.  When pressed for more detail regarding his emotions at the time of his stressful events, the Veteran became defensive, agitated, and angry, with the current examiner.  The examiner diagnosed an anxiety disorder, NOS, and a depressive disorder, NOS.  

In the examiner's opinion, the Veteran experienced sufficient combat stressors in Vietnam to cause longstanding selected trauma-based symptoms that did not collectively meet the DSM-IV criteria for PTSD, but did cause a level of impairment in his social/interpersonal functioning.  A diagnosis of an anxiety disorder, NOS, was offered to reflect this Veteran's particular trauma-based symptoms and the examiner stated that "this disorder IS CAUSED by [the Veteran's] reported stressors in Vietnam."  

The examiner found that the Veteran's diagnosis of depressive disorder, NOS, was not caused by reported stressors in Vietnam.  The clinician elaborated that these symptoms were identified by psychological test results and "their etiology is multifactorial and includes [the Veteran's] longstanding history of drinking, his resentment regarding his combat service and the lack of respect it appears to engender in today's cult, and his medical difficulties."  

The post service medical evidence shows that the Veteran does not have a diagnosis of PTSD.  The December 2008 and March 2011 VA examiners both concluded that he did not meet the criteria for PTSD and treatment records include no findings of PTSD.  Absent such evidence, the criteria for the grant of service connection for PTSD are not met.  38 C.F.R. § 3.304(f).

The December 2009 VA examiner found that the Veteran's adjustment disorder with depressed mood resolved with treatment for hypothyroidism.  The March 2011 VA examiner; however, did diagnose those disabilities and anxiety. 

Although the examiner opined that the Veteran's diagnosed depressive disorder, NOS, was not caused by reported stressors in Vietnam; the examiner went on to attribute the depressive disorder to the Veteran's reaction to in-service stressors and others' perceived reactions to his service.  As such, the opinion links the current disability to an injury in active service.

The March 2011 VA examiner clearly opined that the Veteran's anxiety disorder, NOS, reflected the Veteran's particular trauma-based symptoms and was caused by his reported stressors in Vietnam.

The evidence is in at least equipoise.  The Veteran's underlying psychiatric disability has been given various diagnoses over the years, in addition to an anxiety disorder, NOS.  The evidence supports a finding that the psychiatric disability, regardless of diagnosis, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

B. Cardiovascular Disease, Including Hypertension

The Veteran asserts that he has hypertension due to exposure to herbicides.

As noted, the Veteran is presumed to have been exposed to herbicides during active duty. 

The next question is whether the Veteran has a disease or disorder that is positively associated with exposure to Agent Orange or is otherwise related thereto.  Essential hypertension is not among the listed diseases subject to presumptive service connection on the basis of Agent Orange.  38 C.F.R. § 3.309(e).  

There is no competent opinion linking current essential hypertension to Agent Orange exposure.  Although the Veteran contends that he has a cardiovascular disease including essential hypertension as the result of such exposure, this is a complex medical scientific question that would not be subject to lay observation.  See 38 U.S.C.A. § 1116(b) (West 2002) (providing that presumptive service connection for conditions due to Agent Orange will be based on scientific reports from the National Academy of Sciences).  The Veteran's opinion does not constitute competent evidence of a link between essential hypertension and Agent Orange.

The Veteran's service treatment records do not discuss complaints or treatment for, or diagnosis of, hypertension or a cardiac disease.  When examined in March 1971, prior to discharge from active service, his heart and chest were normal, and a chest x-ray was negative.  His blood pressure was 110/70.

Post service, hypertension was first reported in April 2003 by Dr. D.B.  

A July 23, 2003 Jewish Hospital record indicates that the Veteran's blood pressure was 203/106 and it was thought his symptoms may be due to hypertension.  Results of a computed tomography (CT) scan of his head include an impression of a faint atherosclerotic vascular calcification in the carotid siphon and distal vertebral arteries.  Results of an electrocardiogram (EKG) performed at the time were considered abnormal, but a diagnosis was not noted.

VA outpatient records, dated from September to November 2008, reflect that the Veteran had elevated blood pressure readings and was diagnosed with hypertension.  

The December 2008 VA examination report indicates that the Veteran had hypertension.

During his September 2010 Board hearing, the Veteran's representative suggested that the Veteran experienced "a lot of problems" after his discharge and that his blood pressure was elevated "at the time."  See Board hearing transcript at page 2.

In April 2011 the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation that showed that the Veteran had essential hypertension.

In the VA examiner's opinion, the Veteran did not currently have ischemic heart disease.  She noted that the Veteran never had a cardiac stress test and/or a cardiac angiogram proving heart disease.  The examiner explained that the atherosclerotic changes seen on his July 2003 head CT were not ischemic heart disease.  Further, the examiner stated that the Veteran did not have any other diagnosed cardiovascular disease at the current time.  She concluded that it was less likely as not (50/50 probability or less) that there was any relation/aggravation/injury/cause of his current complaints of a heart condition that were related to active service.

The VA examiner further opined that the Veteran did have hypertension.  The Veteran believed he was "officially diagnosed" as having hypertension in approximately 2000.  His medical records were found to show hypertension as far back as 2003.  Nevertheless, there was no diagnosis of hypertension made in service.  According to the examiner, a hypertension diagnosis was not made until there were three or more blood pressure readings greater than 140/90 on separate occasions.  The Veteran's service treatment records show no episodes of hypertension during military service.  He was discharged in 1971 and no medical records submitted showed hypertension until 2003.  The examiner concluded that it was less likely as not (50/50 probability or less) that the Veteran's current hypertension was caused by or related to his time in active military service.  

Since the 2011 VA examiner's opinion was based on a review of the pertinent history, and was supported by a detailed rationale, it provides compelling evidence against the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 295

There is no medical opinion of record to refute the April 2011 VA examiner's opinion.  

While hypertension is among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service, such continuity of symptoms has not been demonstrated in this case.  Walker. 

The Veteran reported in his claim for benefits that hypertension began in 2003, long after service.  This report is consistent with his other reports and with the clinical record.  Although his representative suggested that the Veteran had hypertension at the time of his separation from service, the representative is not shown to have any personal knowledge of the Veteran's condition at that time.  The Veteran has not contended that hypertension was present at his service discharge or within the year thereafter.

In sum, a clear preponderance of the evidence of record is against the Veteran's claim for service connection for a cardiovascular disease, to include hypertension, including as due to exposure to Agent Orange, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disorder is granted.

Service connection for a cardiovascular disorder, to include hypertension, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


